Citation Nr: 1213561	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for an acquired psychiatric disorder, to include depressive disorder, evaluated as 10 percent disabling from December 6, 2006 and 30 percent disabling from October 29, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.
This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and Louisville, Kentucky, respectively.  Jurisdiction over this case remains with the RO in Louisville, Kentucky.

The issue of entitlement to service connection for a lumbar spine disability has been raised by the record in a February 2012 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In May 2008, the Veteran requested a hearing before the Board.  However, the Veteran subsequently withdrew his request in November 2009.  38 C.F.R. § 20.704(e).  Accordingly, the Board may proceed with appellate review of this case.  

The Veteran submitted additional medical evidence to the Board with a waiver of initial RO jurisdiction in November 2009.  The Board accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's service-connection claim for a psychiatric disability must be remanded for further evidentiary development. 

VA treatment records 

In a November 2009 statement, the Veteran indicated that VA treatment records through November 2009 should be obtained.  The Veteran specifically noted treatment by Dr. L.  In another statement, the Veteran noted that recent psychiatric treatment records needed to be obtained from the Lexington VA due to recent medicine increases, symptoms such as not sleeping and increased anxiety.  Treatment records for November 2009 are not currently of record.   

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any outstanding VA treatment reports beginning November 2009 that are relevant to the Veteran's psychiatric disability should be obtained. 

VA examination 

The last VA psychiatric examination was conducted in October 2008, more than 3 years ago.  In a November 2009 statement, the Veteran claims that he has had increases in his psychiatric medicine, is not sleeping and has increased anxiety.  See November 2009 Veteran's statement.  A VA outpatient treatment record documents that the Veteran was prescribed sleep medication.  See April 2009 VA outpatient treatment record.

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the documented changes in the Veteran's prescriptions and subsequent complaints of an increase in symptoms subsequent to his October 2008 VA examination, the Board believes an updated mental health examination is necessary before VA can make a fully informed decision on the merits of the Veteran's claim. 




Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his psychiatric disability.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records beginning November 2009.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2. The RO should then schedule the Veteran for a VA examination to ascertain the current severity of his service-connected psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  After reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for a psychiatric disability.  

In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected psychiatric disability.  In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected acquired psychiatric disorder on his ability to obtain and maintain gainful employment, to include whether the symptoms of the Veteran's service-connected acquired psychiatric disorder prevent him from working.

 A report should be prepared and associated with the Veteran's claims folder.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


